Order entered November 1, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00676-CV

                                RUTH TORRES, Appellant

                                             V.

                             MARIE DIAZ, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-08711

                                         ORDER
       Before the Court is the October 30, 2018 motion of appellees Marie Diaz, Mark Galvan,

and Pursuit of Excellence, Inc. for an extension of time to file a brief. We GRANT the motion

and extend the time to November 19, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE